Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 4 & 6- 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy S. Schwarz (Reg. No. 73,315) on 05/05/2021. See attached Office action appendix. The claims 1, 18, & 19 of this application have been amended as follows:

1.	(Currently Amended)  A method for designing a piece of apparel, comprising:
providing at least one first panel including a plurality of feature points arranged on a surface of the at least one first panel in a two-dimensional configuration and generating a two-dimensional reference model of the two-dimensional configuration of the at least one first panel, the two-dimensional reference model including the plurality of feature points arranged on the surface; 
arranging, subsequent to generating the two-dimensional reference model of the two-dimensional configuration, the at least one first panel 
generating a first mapping between the two-dimensional configuration of the at least one first panel and the three-dimensional configuration of the at least one first panel using the plurality of feature points modeled in both the two-dimensional reference model and the three-dimensional reference model; and
designing the piece of apparel using the first mapping,
wherein arranging the at least one first panel on the first reference body comprises fitting the at least one first panel to the surface of the first reference body such that the at least one first panel reflects both the size and the shape of the first reference body. 

18.	(Currently Amended)  A data processing system for designing a piece of apparel, comprising: 
a processor; and 
memory, 

providing at least one first panel including a plurality of feature points arranged on a surface of the at least one first panel in a two-dimensional configuration and generating a two-dimensional reference model of the two-dimensional configuration of the at least one first panel, the two-dimensional reference model including the plurality of feature points arranged on the surface; 
arranging, subsequent to generating the two-dimensional reference model of the two-dimensional configuration, the at least one first panel including the plurality of feature points arranged on the surface on a first reference body in a three-dimensional configuration, representing the piece of apparel to be designed and generating a three-dimensional reference model of the three-dimensional configuration of the at least one first panel having the plurality of feature points arranged on the surface, the three-dimensional reference model including the plurality of feature points arranged on the surface;  
generating a first mapping between the two-dimensional configuration of the at least one first panel and the three-dimensional configuration of the at least one first panel using the plurality of feature points modeled in both the two-dimensional reference model and the three-dimensional reference model; and
designing the piece of apparel using the first mapping, 


19.	(Currently Amended)  A system for designing a piece of apparel, comprising:
a processor; and
a non-transitory computer readable medium including a computer program comprising instructions, which when executed by the processor cause the processor to implement a method for designing a piece of apparel, the method comprising:
providing at least one first panel including a plurality of feature points arranged on a surface of the at least one first panel in a two-dimensional configuration and generating a two-dimensional reference model of the two-dimensional configuration of the at least one first panel, the two-dimensional reference model including the plurality of feature points arranged on the surface; 
arranging, subsequent to generating the two-dimensional reference model of the two-dimensional configuration, the at least one first panel including the plurality of feature points arranged on the surface on a first reference body in a three-dimensional configuration, representing the piece of apparel to be designed and generating a three-dimensional reference model of the three-dimensional configuration of 
generating a first mapping between the two-dimensional configuration of the at least one first panel and the three-dimensional configuration of the at least one first panel using the plurality of feature points modeled in both the two-dimensional reference model and the three-dimensional reference model; and
designing the piece of apparel using the first mapping,
wherein arranging the at least one first panel on the first reference body comprises fitting the at least one first panel to the surface of the first reference body such that the at least one first panel reflects both the size and the shape of the first reference body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/SANTOSH R POUDEL/	Primary Examiner, Art Unit 2115